Citation Nr: 1215787	
Decision Date: 05/02/12    Archive Date: 05/10/12

DOCKET NO.  10-20 309	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee


THE ISSUES

1.  Entitlement to restoration of a 20 percent disability rating for a service-connected lumbar spine disability from July 1, 2009, including the question of whether reduction to 10 percent was proper.

2.  Entitlement to an increased disability rating for a service-connected lumbar spine disability in excess of 20 percent.


REPRESENTATION

Appellant (the Veteran) is represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

L. Cramp, Counsel

INTRODUCTION

The Veteran, who is the Appellant in this case, had active service from June 1985 to April 2007.  

This appeal comes before the Board of Veterans' Appeals (Board) from an April 2009 rating decision of the RO in Nashville, Tennessee.

In January 2012, the Veteran presented testimony at a Board hearing, chaired by the undersigned Veterans Law Judge, seated at the RO in Nashville, Tennessee.  A transcript of the hearing is associated with the claims file.

The Board notes that the matters addressed by the RO in this case were limited to the propriety of the reduction of the disability rating for the lumbar spine disability from 20 percent to 10 percent; however, the evidence that was cited by the RO in support of the reduction (a VA examination report) arose from the Veteran's November 2008 claim for an increased disability rating.  Moreover, in correspondence received in regard to the appeal, the Veteran reiterated that he is seeking an increased rating in addition to restoration of the 20 percent rating.  Accordingly, the Board has characterized the appeal as also involving an increased rating claim in addition to the issue of restoration of the 20 percent rating.  

As for a procedural explanation as to how the increased rating issue is on appeal, notwithstanding that it was not listed as a separate issue during RO adjudication, the April 2009 rating decision constitutes adjudication and implicit denial of the increased rating issue in excess of 20 percent; by the reduction action, the RO also implicitly denied an increased rating in excess of 20 percent.  The Veteran's March 2010 notice of disagreement to the reduction is sufficient to constitute a notice of disagreement with the implicit denial of increased rating in excess of 20 percent.  The May 2010 statement of the case, while styling the issue as one for restoration, provided the applicable rating criteria for spinal disabilities, summarized the relevant evidence that included the Veteran's reported symptoms and limitations of function and VA examination reports, applied the schedular rating criteria to the findings, and, in making made the finding that the criteria for a 20 percent rating was not warranted, implicitly found that the criteria for a rating higher than 20 percent had not been met.  The Veteran's timely substantive appeal in May 2010 was sufficient to place the issue of increased rating on appeal. 

The issue of an increased disability rating for a lumbar spine disability in excess of 20 percent is addressed in the REMAND below and is therein REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  The VA examination upon which the decision to reduce the disability rating for the lumbar spine was made was inadequate.

2.  At the time of the reduction from 20 percent to 10 percent, there had been no actual improvement in the Veteran's lumbar spine disability.


CONCLUSION OF LAW

Reduction of the disability rating for the lumbar spine from 20 percent to 10 percent was improper, and the criteria for restoration of a 20 percent rating for the lumbar spine from July 1, 2009 have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.105, 3.159, 3.343, 3.344, 4.1-4.14, 4.71a, Diagnostic Code 5243 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2011).

As the Board is granting in full the benefit sought on appeal with respect to the restoration issue, the claim is substantiated, and there are no further VCAA duties.  Wensch v. Principi, 15 Vet App 362, 367-368 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004 (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).

Analysis of Propriety of Reduction/Restoration 

There is no question that a disability may be reduced; however, the circumstances under which rating reductions can occur are specifically limited and carefully circumscribed by regulations promulgated by the Secretary.  Dofflemyer v. Derwinski, 2 Vet. App. 277, 280 (1992).  

The provisions of 38 C.F.R. § 3.105 apply to rating reductions.  38 C.F.R. § 3.105(e) requires that, when a reduction in evaluation of a service-connected disability is considered warranted, and a reduction will result in a decrease in payment of compensation benefits being made, a rating proposing reduction will be prepared setting forth all material facts and reasons.  The beneficiary will be notified and furnished detailed reasons therefore and given 60 days for presentation of additional evidence to show that compensation payments should be continued at the current level.  If additional evidence is not received within that period, a final rating action will be taken and the award will be reduced effective the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final rating action expires.  Additionally, under 38 C.F.R. § 3.105(i), the advance written notice concerning a proposed rating reduction must inform the beneficiary that he has a right to a predetermination hearing provided that a request for such a hearing is received by VA within 30 days from the date of the notice.  The procedural framework and safeguards set forth in 38 C.F.R. § 3.105 governing rating reductions are required to be followed by VA before it issues any final rating reduction.  See Brown v. Brown, 5  Vet. App. 413, 418 (1993).

The Veteran does not contend, and the evidence does not reflect, any failure in compliance with the procedural requirements for rating reductions.  The proper procedure was followed for effectuating a reduction in this matter.  

The requirements for reduction of ratings in effect for five years or more are set forth at 38 C.F.R. § 3.344(a) and (b), which prescribe that only evidence of sustained material improvement under the ordinary conditions of life, as shown by full and complete examinations, can justify a reduction; these provisions prohibit a reduction on the basis of a single examination.  See Brown, 5  Vet. App. at 417-18.

With respect to other disabilities that are likely to improve (i.e., those in effect for less than five years), re-examinations disclosing improvement in disabilities will warrant a rating reduction.  38 C.F.R. § 3.344(c).  Specifically, it is necessary to ascertain, based upon a review of the entire recorded history of the condition, whether the evidence reflects an actual change in disability and whether examination reports reflecting change are based upon thorough examinations.  In addition, it must be determined that an improvement in a disability has actually occurred and that such improvement actually reflects an improvement in the veteran's ability to function under the ordinary conditions of life and work.  See Brown, 5  Vet. App. at 420-421 (citing 38 C.F.R. §§ 4.1, 4.2, 4.10 and 4.13); 38 C.F.R. 3.344(c).

In determining whether a reduction was proper, the Board must focus upon evidence available to the RO at the time the reduction was effectuated, although post-reduction medical evidence may be considered in the context of evaluating whether the condition had actually improved.  Cf. Dofflemyer, 2  Vet. App. at 281-282.  It should be emphasized, however, that such after-the-fact evidence may not be used to justify an improper reduction.

As to the above, under 38 C.F.R. § 3.344(c), the pertinent disability rating must have continued for five years or more before the criteria in paragraphs (a) and (b) of that section become applicable.  Here, since the 20 percent evaluation was granted in August 2007, effective May 1, 2007, and reduced to 10 percent in April 2009, effective July 1, 2009, it had not been in effect for the requisite period of time.  As such, the provisions of 38 C.F.R. § 3.344(a) and (b) are not directly applicable in this instance.

Rating reductions necessarily involve a comparative analysis of the evidence utilized to establish the level of disability prior to the proposed reduction, and the evidence which serves as the basis for the proposed reduction.  The evidence of record must demonstrate improvement in the level of disability and that such improvement will likely continue.  A reduction may not be based solely on a determination that the schedular criteria for the lower rating are more appropriate.

In this case, service connection for a herniated disc at L2-3 was granted in an August 2007 rating decision.  A 20 percent initial rating was assigned effective May 1, 2007.  This rating was based primarily on the results of a July 2007 VA examination which showed forward flexion of the thoracolumbar spine was only possible to 40 degrees, with onset of pain at 40 degrees.  Extension was shown to 20 degrees, with pain at 20 degrees; right lateral flexion was shown to 20 degrees with pain at 20 degrees; left lateral flexion was shown to 30 degrees with pain at zero degrees; and right and left rotation were shown to 30 degrees with pain at zero degrees.  After repetitive use, motion of the spine was additionally limited by pain, fatigue, and lack of endurance, with pain being the major factor.  

The Veteran was afforded a VA examination in December 2008.  The examiner did not mention a review of the claims file, and did not discuss the findings of the previous examination.  The examiner measured range of motion from zero degrees of extension to 90 degrees of forward flexion, actively and passively, without pain, and with no decrease of motion or pain on repeated testing.  Lateral bending was measured to 30 degrees, actively and passively, with no pain, and with no decrease of motion or pain on repeated testing.  Lateral rotation was measured to 30 degrees, actively and passively, with no pain, and with no decrease of motion or pain on repeated testing.  

Based on the results of the December 2008 examination, the RO proposed to reduce the disability rating for the lumbar spine to 10 percent.  This proposal was made in a February 2009 rating decision.  In an April 2009 rating decision, the RO implemented the reduction to 10 percent, effective July 1, 2009.  

After a review of the all of the evidence in this case, the Board finds that reduction of the disability rating for the lumbar spine from 20 percent to 10 percent was not proper, and a restoration of the 20 percent rating is warranted.  There are two essential bases for the Board's finding.  First, the Board finds that the December 2008 VA examination was inadequate for the purpose of a rating reduction.  It is apparent from the examination report that the examiner did not review the claims file.  See Tucker v. Derwinski, 2 Vet. App. 201 (1992) (holding that the failure of the examiner in that case to review the claims file rendered the reduction decision void ab initio).  Significant to the holding in Tucker was that determinations as to whether the evidence reflects an actual change in disability rather than a temporary fluctuation in symptoms, and whether an improvement in a disability actually reflects an improvement in the Veteran's ability to function under the ordinary conditions of life and work, are in part medical determinations which require an examination that is informed by a review of the Veteran's medical history.  The Board notes that a rating reduction is contrasted from an ordinary rating decision.  The regulations specifically provide that a reduction may not be based solely on a determination that the schedular criteria for the lower rating are more appropriate.  

Second, the Board finds that, a review of all of the evidence does not reveal that an improvement in the disability had actually occurred at the time of the reduction.  While the range of motion findings were improved in December 2008, a review of the December 2008 report does not support the conclusion that this was a material or sustained improvement in the underlying disability.  Notably, the examiner reported that the Veteran experiences pain with lifting and bending that ranges from 4-5 out of 10 to 7 out of 10 on days when he is having a flare up.  The examiner acknowledged that pain may further limit function particularly after the Veteran had been on his feet all day.  The examiner did not comment on whether the Veteran was experiencing a flare up at the time of the examination, but this notation clearly indicates that the disability is not static in nature, and undermines the determination that an actual improvement in the disability was demonstrated.  When a claimant's medical history indicates that his condition undergoes periods of remission and recurrence, VA is required to provide a medical examination during the period of recurrence in order to provide a proper disability rating.  Ardison, v. Brown, 6 Vet. App. 405, 407 (1994).  

The Veteran submitted written argument in response to the proposal to reduce the rating to 10 percent.  He noted that he was not able to bend at the waist for any period without experiencing throbbing or severe pain, and was not able to lift average weighted objects.  Such activities resulted in his becoming immobile for extended periods of time.  The Veteran is competent to describe his symptoms, and his account further undermines the determination that his disability had actually improved at the time the reduction was made and whether there was an improvement in the Veteran's ability to function under the ordinary conditions of life and work.  

As noted above, the assertion that the criteria for a 10 percent evaluation may be more appropriate to the Veteran's symptoms is irrelevant in the context of a reduced rating.  As the evidence does not show that there has been actual improvement in the Veteran's lumbar spine disability, the Board finds that restoration of the 20 percent rating for this disability is warranted.  


ORDER

Restoration of a 20 percent disability rating for the service connected lumbar spine disability from July 1, 2009 is granted.


REMAND

A remand is required regarding entitlement to an increased rating for a lumbar spine disability, in excess of 20 percent, to ensure that there is a complete record upon which to decide the claim.  VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).

The Veteran testified at the Board hearing that he was receiving ongoing physical therapy from VA for his back disability.  This testimony indicates that there are outstanding VA outpatient records and a January 2012 VA (QTC) examination report that would be pertinent to the increased rating claim.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

VA will make as many requests as are necessary to obtain relevant records from a Federal department or agency.  These records include but are not limited to medical and other records from VA medical facilities, and records from non-VA facilities providing examination or treatment at VA expense.  VA will end its efforts to obtain records from a Federal department or agency only if VA concludes that the records sought do not exist or that further efforts to obtain those records would be futile.  Cases in which VA may conclude that no further efforts are required include those in which the Federal department or agency advises VA that the requested records do not exist or the custodian does not have them.  38 U.S.C. §5103A(b); 38 C.F.R. § 3.159(c)(1).  

If after continued efforts to obtain Federal records VA concludes that it is reasonably certain they do not exist or further efforts to obtain them would be futile, VA will provide the claimant with oral or written notice of that fact.  VA will make a record of any oral notice conveyed to the claimant.  The notice must contain the following information: (i) The identity of the records VA was unable to obtain; (ii) An explanation of the efforts VA made to obtain the records; (iii) A description of any further action VA will take regarding the claim, including, but not limited to, notice that VA will decide the claim based on the evidence of record unless the claimant submits the records VA was unable to obtain; and (iv) A notice that the claimant is ultimately responsible for providing the evidence.  38 U.S.C. §5103A(b)(2)); 38 C.F.R. § 3.159(e).  

Accordingly, the issue of an increased disability rating for the lumbar spine disability in excess of 20 percent is REMANDED for the following action:

1.  Obtain updated VA outpatient treatment and physical therapy records regarding the Veteran's lumbar spine disability and associate those records with the claims file.  Obtain a January 2012 VA (QTC) examination report, if one was created.

2.  Readjudicate entitlement to an increased disability rating (in excess of 20 percent) for the lumbar spine disability.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided a Supplemental Statement of the Case and an appropriate time period for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


